Citation Nr: 1509910	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for loss of the use of the right foot with loss of the right heel pad, fixation of the right calcus, pes planus and hallux valgus. 

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.

The Veteran appeared at a November 2013 videoconference hearing.  A transcript is of record.

The issue of entitlement to an earlier effective date for loss of the use of the right foot with loss of the right heel pad, fixation of the right calcus, pes planus and hallux valgus has been raised by the record in a January 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his foot condition and a total rating based on individual unemployability.  However, further development is needed prior to adjudicating the Veteran's claims on the merits. 

The Veteran was afforded a VA examination for his foot condition in August 2011.  In addressing the Veteran's usual occupation and daily activities, the VA examiner noted that the Veteran's foot condition prevents him from standing for more than 10 minutes and walking more than 200 yards.  Subsequently, the Veteran submitted a May 2012 statement from his private provider, Dr. F.C., who evaluated the Veteran and stated that he will not likely "be able to secure and follow through with substantial gainful employment, especially not something that involves standing, walking, climbing, carrying, lifting, etc."  In November 2013, J.H., a private vocational expert concluded that the Veteran has no current reasonable access to the labor markets and no reasonable employment options, and therefore, is vocationally permanently and totally disabled.  In addition to the Veteran's right foot impairment, J.H. referred to the effect of his "right arm" disability.  The Veteran is service connected for traumatic arthritis, right wrist.  

To date, there is no VA opinion which addresses the functional impairment caused by the service-connected right wrist disability and the evidence referred to by J.H. in connection with that disability dates to 1993.  Given the conflicting opinions, the Board finds that a new VA examination and medical opinion should be obtained addressing whether the Veteran is unemployable.  

Furthermore, at the November 2013 hearing, the Veteran indicated that he is receiving ongoing VA treatment for his foot condition.  He stated that he is seen by a VA provider monthly for debridement of his right callus.  However, the claims file only contains VA records up to May 2013.  Since the claims file is being returned and there is evidence of ongoing VA treatment, it should be updated to include any outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his foot condition since May 2013.  After securing the necessary releases, obtain such records.

2. After any applicable development is completed, schedule the Veteran for a VA examination to determine whether the Veteran is unemployable.  The claims folder and copies of all pertinent records should be made available to the examiner.  The examiner should fully describe the functional effects caused solely by the Veteran's service-connected disabilities (specifically, his right foot and right wrist disabilities), and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and work experience.  In providing an opinion, the examiner should address the statements submitted by Dr. F.C. and J.H., indicating that the Veteran is unable to secure substantially gainful employment and is vocationally permanently and totally disabled. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities and he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

4. Thereafter, readjudicate the issues on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

